Judgment of conviction by the County Court of Kings county reversed and a new trial ordered for error in permitting the district attorney after cross-examination of the defendant as to a watch on his person, to call the witness .Silverman in contradiction to prove his ownership of this watch, thus tending, to prove a distinct and independent crime. (People v. Molineux, 168 N. Y. 264, 336, 337; People v. De Garmo, 179 id. 130, 134; People v. Buffom, 214 id. 53, 60, 64.) The sinister effect of such testimony plainly violated the appellant’s substantial rights. Jenks, P. J., Rich, Putnam, Blackmar and Jaycox, JJ., concur. ,